—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 7, 1997, which ruled that claimant was ineligible to receive additional unemployment insurance benefits pursuant to Labor Law § 599 (2).
While claimant was receiving unemployment insurance benefits, he completed an approved employment training course with a certificate in typing and data entry. He thereafter attended job placement classes at the same training facility. Upon exhausting his regular benefits, claimant applied for additional benefits pursuant to Labor Law § 599 based upon the job placement classes. The Unemployment Insurance Appeal Board denied additional benefits on the ground that the job *884placement classes did not constitute an approved “career and related training program” under 12 NYCRR 482.2 (b). We affirm. The additional benefits provided by Labor Law § 599 are only available to a claimant enrolled in an approved career and related training program, which is defined as a training program “clearly leading to the qualifications or skills for a specific occupation, including but not limited to basic education skills, occupational skills training and skills upgrading” (12 NYCRR 482.2 [b]; see, 12 NYCRR 482.1 [a]). Notwithstanding that claimant may have continued refining his typing and computer skills while enrolled in the job placement classes, the record reveals that the classes were designed to assist with generalized resume writing and job interview techniques. We therefore perceive no reason to disturb the Board’s determination denying claimant’s application for additional benefits.
Cardona, P. J., Mikoll, White, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.